UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1467


DOREEN SHING,

                Plaintiff - Appellant,

          and

MAY SHING,
                Plaintiff,

          v.

MD DEVELOPMENTAL DISABILITIES       ADMINISTRATION;      MD   DEPT   OF
HEALTH AND MENTAL HYGIENE,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:16-cv-00683-RDB)


Submitted:   January 9, 2017                 Decided:    January 19, 2017


Before DIAZ and    HARRIS,     Circuit   Judges,   and    DAVIS,     Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Doreen Shing, Appellant Pro Se. William G. Dunlap, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Doreen    and   May   Shing   (“the       Shings”)       seek     to    appeal   the

district court’s order dismissing their civil complaint without

prejudice for lack of subject matter jurisdiction.                             This court

may    exercise      jurisdiction    only      over     final       orders,    28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.     § 1292   (2012);    Fed.      R.     Civ.     P.    54(b);     Cohen   v.

Beneficial       Indus.   Loan    Corp.,       337    U.S.     541,      545-46     (1949).

Because it is possible that the Shings could cure the defects in

their complaint through amendment, the order they seek to appeal

is    neither    a   final   order   nor    an       appealable       interlocutory     or

collateral order.         See Goode v. Cent. Va. Legal Aid Soc’y, 807

F.3d 619, 623-25 (4th Cir. 2015).                Accordingly, we deny as moot

Appellees’ motion to submit on the briefs, dismiss the appeal

for lack of jurisdiction, and remand the case to the district

court with instructions to allow the Shings to file an amended

complaint.       We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented         in   the    materials

before    this    court   and    argument      would     not    aid      the   decisional

process.

                                                             DISMISSED AND REMANDED




                                           2